Citation Nr: 1633416	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  09-45 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee disability, based upon limitation of motion.

2.  Entitlement to an increased initial evaluation for a low back disability, rated as 10 percent disabling prior to February 23, 2011, and as 20 percent disabling thereafter.

3.  Entitlement to service connection for a cervical spine condition.

4.  Entitlement to service connection for a left foot and/or ankle condition, to include as secondary to a service-connected left knee disability and/or right ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to July 1995, with subsequent service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In December 2013, the Board remanded the issues on appeal for further development.  

In March 2015, the Board issued a decision in this case.  In relevant part, the Board denied entitlement to service connection for a cervical spine condition, denied increased ratings for a low back disability, increased the disability rating for a left knee disability to 10 percent based on limitation of flexion prior to February 23, 2011, denied a rating higher than 10 percent for a left knee disability based upon limitation of motion, and granted a separate, 20 percent, rating for left knee lateral instability.  In this same decision, the Board again remanded the issue of entitlement to service connection for a left foot/ankle condition to the Agency of Original Jurisdiction (AOJ).  

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In May 2016, the parties filed a Joint Motion for Partial Remand (JMR).  By Order dated May 13, 2016, the Court granted the motion and vacated and remanded that part of the Board's decision that (1) denied entitlement to ratings for a low back disability in excess of 10 percent prior to February 23, 2011, and in excess of 20 percent thereafter; (2) denied entitlement to a rating in excess of 10 percent for a left knee disability based on limitation of motion; and (3) denied entitlement to service connection for a cervical spine condition.  The Court left undisturbed other aspects of the Board's decision, specifically the Board's grant of a 20 percent rating for lateral instability of the left knee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Outstanding Records

In the May 2016 JMR, the parties agreed that the Board erred by not ensuring that VA complied with its duty to assist to make reasonable efforts to obtain private treatment records identified by the Veteran.  Specifically, in May 2011, the Veteran submitted authorization for the RO to obtain treatment records from Dr. P.C. However, there is no indication from the claims file that the RO ever requested these records.  Additionally, the Veteran's service treatment records reflect that the Veteran was assessed by Dr. M.G., a private physician, in 2002 to determine whether the Veteran was fit for continued service in the Air Force Reserves.  The record does not contain the actual treatment records from Dr. M.G., only imaging studies and her recommendation letter summarizing the Veteran's medical treatment.  Moreover, there is no indication that the RO attempted to obtain these records.  As the Veteran identified medical evidence that may be pertinent to her appeal, those records should be obtained on remand.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board also notes that there may be outstanding VA treatment records.  In this regard, VA treatment records from the Sacramento VA Medical Center (VAMC) dated from July 2006 to February 2013 are associated with the claims file.  However, the December 2015 VA examiner referenced treatment records from the West Palm Beach VAMC dated in July 2015.  The Board notes that the examiner indicated that he had reviewed the claims file, as well as other records from CPRS that were not included in the Veteran's claims file.  Accordingly, upon remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records.  38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Left Knee Disability

The Veteran was last provided a VA examination in connection with her service-connected left knee disability in February 2014, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the February 2014 VA knee examination, the Court, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Low Back Disability

In the May 2016 JMR, the parties agreed that the Board failed to provide an adequate statement of reasons and bases regarding whether the Veteran is entitled to a separate rating for neurologic manifestations of her low back disability.  The Board notes parenthetically that the Veteran was granted separate 10 percent ratings for lumbar radiculopathy in an October 2014 rating decision that is not on appeal.  The parties noted that although the Board addressed whether the Veteran was entitled to a separate rating for bilateral radiculopathy, the Board did not address other possible neurological conditions despite evidence that the Veteran may have bladder dysfunction as a manifestation of her low back disability.  In this regard, the February 2011 VA examiner indicated that the Veteran had a history of daytime urinary frequency and nocturia and stated that these symptoms were not unrelated to the Veteran's low back disability.  However, during the Veteran's most recent VA spine examination in February 2014, the examiner noted no neurologic manifestations, other than radiculopathy, related to the Veteran's low back disability.  As there is evidence of a potentially associated neurologic abnormality that was not considered by the most recent VA examiner, the Board finds it must remand the claim for a new examination detailing the current severity of the Veteran's low back disability as well as all associated neurologic disorders, including bladder impairment.

Additionally, as noted above, range of motion studies must now test active and passive range of motion as well as in weight-bearing and nonweight-bearing.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  After reviewing the VA examinations of record, the Board finds that they are inadequate in light of this recent holding.

Left Foot/Ankle Condition

The Veteran contends that her left foot/ankle condition is related to a February 1996 crush injury of her left foot that occurred while the Veteran was performing a period of INACDUTRA.  The Veteran also asserts that the repeated stress of mandatory physical exercises required in active service, as well as during INACDUTRA and ACDUTRA service, caused constant jarring and pressure to her ankle, which causes her ankle to swell and ache.  See November 2008 Notice of Disagreement.  Alternatively, the Veteran contends that her left plantar fascitis is due to overuse of her left foot due to pain caused by her service-connected right ankle disability.  See April 2009 Statement in Support of Claim; November 2009 VA Form 9.  

In an October 2009 letter, the Veteran's private physician, Dr. A.D., opined that the Veteran's plantar fascitis "may have been the result of the previous ankle injuries that she sustained several years ago.  She resultantly has less ankle joint motion and this predisposed her to developing the plantar fascitis."  The Board notes that this private opinion is, at best, minimally probative.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).

In the December 2013 remand, the Board directed that a VA examiner should examine the Veteran and opine on the etiology of the Veteran's left ankle/foot disabilities.  The examiner was directed to opine whether it was at least as likely as not that the Veteran's left ankle/foot disabilities, to include ankle sprain, plantar fasciitis, and pes cavus, were etiologically related to her active service, including ACDUTRA and INACDUTRA.  The examiner was also specifically directed to address whether the disabilities were related to, or caused by, the February 1996 mild crush injury (a car rolling over the Veteran's left foot) and/or the repeated stress of the mandatory physical exercises.  

The Veteran was afforded a VA examination in February 2014, where she reported that she sprained her left ankle playing softball in the 1980s.  The VA examiner opined that the Veteran's foot condition was less likely than not related to the 1996 crush injury because the Veteran reported the onset of left foot pain in 2013, and "there is no evidence in STRs to support the onset of these conditions or a chronic foot condition while on AD."  The examiner also stated that the Veteran's left ankle is already service-connected, "therefore a medical opinion for the left ankle is not necessary."    

In March 2015, the Board found that the February 2014 examination report was inadequate because the examiner operated under the misapprehension that the Veteran's left ankle disability was already service-connected, when it is actually the Veteran's right ankle disability that is service-connected.  Accordingly, the Board remanded the issue for another examination with opinion as to the etiology of the Veteran's foot/ankle conditions.  The Board directed the examiner to opine as to whether the Veteran's current left foot and left ankle condition were related to service and to "specifically include a consideration of the February 1996 mild crush injury (a car rolling over the Veteran's left foot) and the repeated stress of the mandatory physical exercises, including the runs, required in active service, as well as during INACDUTRA and ACDUTRA service."  

The Veteran was afforded a VA examination in December 2015.  The examiner opined that the Veteran's current left foot pes cavus and plantar fascitis are less likely than not related to the in-service crush injury in 1996.  The examiner noted that the "onset of left foot pain started in 2013, which was diagnosed with [sic] pes cavus and plantar fasciitis."  The examiner also indicated that he was "unable to find any medical care for chronic left foot condition or pain, to include pes cavus and plantar fasciitis while in service."  The examiner also indicated that the Veteran was already service-connected for a left ankle disability, "which means that a direct medical opinion for the left ankle is not necessary."  Regarding secondary service connection, the examiner indicated that "there is no objective medical evidence in the medical literature establishing a direct cause and effect between left ankle sprain as a cause or result or aggravation of left foot pes cavus and plantar fasciitis."  

The AOJ requested an addendum opinion from the December 2015 VA examiner after noting that the Veteran was not service-connected for a left ankle disability, but rater for a left knee disability.  Specifically, the AOJ asked the examiner to opine as to whether the Veteran's current left foot disabilities were caused or aggravated by her chronic left knee sprain.  In January 2016, the examiner responded by repeating, verbatim, his December 2015 statement that "there is no objective medical evidence in the medical literature establishing a direct cause and effect between left ankle sprain as a cause or result or aggravation of left foot pes cavus and plantar fasciitis."  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In the present case, the December 2015 examiner based his negative nexus opinions on essentially the same rationale and misapprehensions that the Board found inadequate in its March 2015 remand.  Moreover, the examiner did not discuss whether the Veteran's left foot and ankle conditions were related to the repeated stress of the mandatory physical exercises as directed by the Board.  As such, the mandates of the Board's remand were not adhered to, and the claim must again be remanded so that remedial compliance with the Board's March 2015 directives can occur.

Additionally, both examiners based the negative nexus opinions almost exclusively on a lack of evidence of treatment for a left foot or ankle condition in service, without considering the many lay statements alleging symptoms in service and continuity since.  Relying on the absence of evidence in medical records to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this regard, the Board highlights that the credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).

Finally, the examiners' statements regarding the Veteran's post-service left foot symptoms and treatment are inaccurate and reflect a less than thorough review of the evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In this regard, both examiners stated that the Veteran's left foot symptoms had their onset in 2013, which is contrary to the evidence of record showing that the Veteran complained of bilateral ankle pain in 2006 and left foot pain in 2009.  In fact, the Veteran was diagnosed with left pes cavus and plantar fasciitis in March 2009.  

Without further clarification, the Board cannot determine whether the Veteran's left foot and ankle conditions had their onset in-service or are otherwise related to service or to another service-connected disability.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the AOJ already attempted to obtain an addendum opinion from the December 2015 examiner, the Board finds that, on remand, a new VA medical opinion should be obtained in order to determine the etiology of the Veteran's currently diagnosed left foot and ankle conditions.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records for the period from February 2013 to the present, to specifically include records from the West Palm Beach VAMC reviewed by the December 2015 VA examiner.

2. Send the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain treatment records from Dr P.C. and Dr. M.G., discussed above.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current the nature and extent of all impairment due to her service-connected left knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's left knee disability.  

In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

Additionally, the examiner should determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the left knee.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of her low back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's low back disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment as a result of her back disability, and, if so, describe the current severity of any such neurological manifestations.  Specifically, the examiner should address the Veteran's reports of urinary frequency and nocturia documented in the claims file, and provide an opinion as to whether they are neurological manifestations of the Veteran's low back disability or are otherwise etiologically related to the lumbar spine disorder.  
The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. After all available records have been associated with the claims file, obtain a VA medical opinion from an examiner other than the December 2015 examiner, to determine the etiology of the Veteran's left foot and ankle conditions.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed left foot conditions, to include left foot plantar fasciitis and left foot pes cavus, had its onset in service or is related to any in-service disease, event, or injury, to include the documented February 1996 mild crush injury during a period of INACDUTRA and the repeated stress of the mandatory physical exercises, including  runs, required in active service, as well as during INACDUTRA and ACDUTRA service. 

The examiner should also render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed left ankle condition, to include chronic ankle sprains, had its onset in service or is related to any in-service disease, event, or injury, to include the repeated stress of the mandatory physical exercises during service and the Veteran's reports of spraining her ankle in the 1980s. 

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed left foot conditions, to include left foot plantar fasciitis and left foot pes cavus was (1) caused by or (2) aggravated by the Veteran's left knee disability, right ankle disability, and/or left ankle disability.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's foot condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the left knee disability, right ankle disability, and/or left ankle disability.

The examiner should specifically review and comment on the October 2009 opinion of the Veteran's private physician, Dr. A.D., who indicated that the Veteran's plantar fascitis "may have been the result of the previous ankle injuries that she sustained several years ago."  If necessary, and to the extent possible, the examiner should reconcile his opinion with Dr. A.D.'s findings.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting treatment for a left foot injury in February 1996, VA and private treatment records documenting treatment for left foot pain and chronic left ankle sprains, the Veteran's statements regarding foot and ankle pain in service and since discharge, and the lay statement submitted by the Veteran's friend.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



